 



LOAN AND SUBSCRIPTION AGREEMENT

 

THE SECURITIES BEING SOLD HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”) OR THE SECURITIES LAWS OF FLORIDA AND OTHER STATES
IN WHICH INVESTORS RESIDE (THE “STATE LAWS”), AND HAVE NOT BEEN QUALIFIED UNDER
THE SECURITIES LAWS OF ANY OTHER STATE. THE SECURITIES CANNOT BE SOLD OR
TRANSFERRED WITHOUT SUCH REGISTRATION OR QUALIFICATION UNLESS AN EXEMPTION FROM
REGISTRATION OR QUALIFICATION IS THEN AVAILABLE. NO STATE OR FEDERAL REGULATORY
AGENCY HAS REVIEWED OR OTHERWISE PASSED UPON THE ACCURACY OR ADEQUACY OF ANY
DOCUMENTS BEING DELIVERED TO INVESTORS IN CONNECTION WITH THIS AGREEMENT.

 

This LOAN AGREEMENT, dated this 25th October, 2015, is entered into by and
between House of BODS Fitness, Inc., (“HOB”) a Delaware corporation (the
“Company”), and James Beshara, Secretary/CFO, the (“Subscriber” or “Lender”).

 

WITNESSETH

 

A. WHEREAS, the Company desires to borrow $20,000.00 for operating capital to
fund expanded operations and various ongoing costs and expenses; and     B.
WHEREAS, Subscriber/Lender desires to loan to the Company, and the Company
desires to borrow from Subscriber/Lender, the sum of twenty thousand dollars and
no cents ($20,000.00) upon and subject to the terms and conditions of this
Agreement, now therefore,

 

AGREEMENT

 

IN CONSIDERATION of the foregoing and the covenants and conditions set forth in
this Agreement, the parties agree as follows:

 

1. Term of Loan. Subscriber/Lender hereby agrees to loan to the Company, the sum
set forth above for a period of twenty-four (24) months from the date of receipt
of funds by the Company from Subscriber/Lender, or until the Company shall repay
the loan and accrued interest, whichever shall come first. The Company shall
have the right to prepay the note at any time prior to the due date without
penalty and upon thirty (30) days notice to Subscriber/Lender.     2. Interest
Rate. The loan shall accrue simple interest at the rate of 12% per annum;
however, no payments of the principal and interest shall be made during the
first twenty-four (24) month period.     3. Repayment Terms of Loan. The first
payment of accrued principal and interest will be on the 24th month.

 

   

 

 

4. Inducement. As an inducement for the Subscriber/Lender to provide the $20,000
loan to the Company and to convert the $20,000, or any portion mutually agreed
to by the parties, to the Company’s Common Stock, the Company will advise the
Subscriber/Lender of how the $20,000 is used.     5. Terms of The Purchase. At
the option of the Subscriber/Lender, until the due date of this loan, the
Subscriber/Lender may, upon written notice to the Company, elect to convert any
portion of the loan to shares of the Company’s Common Stock at the price of
$0.10 per share or at the current bid price if the shares are publically traded
at investors option.     6. Loan Not Secured. The assets of the Company or its
officers and directors shall not secure this Promissory Note.     7.
Representations of Subscriber/Lender. Subscriber/Lender hereby represents,
warrants and agrees as follows:

 

  (a) Subscriber/Lender is an accredited investor by virtue of Rule 501(a) of
Regulation D of the Securities Act of 1933, as amended, (i) having an individual
income of more than $200,000 per year in each of the most recent two years and
Subscriber/Lender reasonably expects to have an income of at least $200,000 in
the current year; OR (ii) Subscriber/Lender and his or her spouse had joint
income of more than $300,000 in each of the two most recent years and they
reasonably expect to have such joint income in excess of $300,000 for the
current year; OR (iii) Subscriber/Lender has an individual net worth, or a
combined net worth with his (or her) spouse of at least $1,000,000 (for purposes
of this paragraph, “net worth” means the excess of total assets at fair market
value, excluding the individuals primary residence and less total liabilities).
        (b) Subscriber/Lender understands that the Common Shares are not
registered under the Securities Act of 1933, as amended, and that the Company is
relying upon exemptions contained by Section 4(1), 4(2) and Regulation D of the
Act, as not involving any public offering.         (c) Subscriber/Lender is
aware of the high degree of risk this Agreement entails, and that the loan could
be at risk in the event the business fails to meet its financial projections, in
which case the Company may not be able to repay the loan on time or at all, and
that the entire loan amount might be lost, and further understands that the
securities underlying this Agreement (“Securities”) are of a highly speculative
nature.         (d) Subscriber/Lender is aware of the Company’s business affairs
and financial condition and has acquired sufficient information about the
Company to reach an informed and knowledgeable decision about entering into this
Agreement.

 

   

 

 

  (e) Subscriber/Lender understands that the Securities have not been registered
under the Securities Act of 1933 (“Securities Act”) in reliance upon a specific
exemption therefrom which exemption depends upon among other things, the bona
fide nature of its investment, intends as expressed herein. In this respect
Subscriber/Lender understands that in the view of the SEC, the statutory basis
for such exemptions may be unavailable if its representation was predicated
solely upon a present intention to hold the securities for a minimum capital
gain period specified under tax statuses for a deferred sale or until an
increase or decrease in the market price of the securities, or for a period of
one year, or any fixed period in the future.         (f) Subscriber/Lender is
aware of the provisions of Rule 144, promulgated under the Securities Act, which
in substance, permits limited public resale of “restricted securities” acquired,
directly or indirectly, from issuer thereof (or from an affiliate of such
issuer), in a non-public offering subject to the satisfaction of certain
conditions, including, among other things: the availability of certain ‘public
information about the Company; the resale occurring not less than six (6) months
after the party has purchased and paid for the securities to be sold; the sale
being made through a broker in an unsolicited “broker’s transaction” or in
transactions directly with a market maker (as said term is defined under the
Securities Exchange Act of 1934) and the amount of securities being sold during
any three month period not exceeding the specified limitations stated therein.  
      (g) Subscriber/Lender further understands that at the time
Subscriber/Lender wishes to sell the Securities, there may be no public market
upon which to make such a sale, and even if such a public market exists, the
Company may not be able to satisfy the current public information requirements
of Rule 144. and that in such event, Subscriber/Lender would be precluded from
selling the Securities under Rule 144, even if the six-(6) month minimum holding
period had been satisfied.         (h) Subscriber/Lender further understands
that in the event all of the requirements of Rule 144 are not satisfied,
registration under the Securities Act, compliance with Regulation A. or some
other registration exemption will be required, and that, notwithstanding the
fact that Rule 144 is not exclusive, the Staff of the SEC has expressed its
opinion that persons proposing to sell private placement securities other than
in a registered offering and otherwise than pursuant to Rule 144 will have a
substantial burden of proof establishing that an exemption from registration is
available for such offers or sales, and that such persons and their respective
brokers who participate in such transactions do so at their own risk.

 

9.Representations of the Corporation. The Company hereby represents and warrants
that:

 

  (a) The Company is a corporation duly organized, existing and in good standing
under the laws of the State of Delaware, and has the corporate power to carry on
its present business.         (b)

The Shares underlying this agreement have been duly authorized and upon payment
therefore in accordance with the terms hereof will be validly issued and
outstanding, fully paid and non-assessable, and free and clear of liens, claims
and encumbrances.

 



   

 

 

   (c) The authorized capital stock of the Company consists of one hundred
million (100,000,000) shares of $.0001 par value Common Stock and twenty five
million (25,000,000) shares $.0001 par value Preferred Stock, of which no more
than 16,040,000 shares of Common Stock are currently issued and outstanding, and
no Preferred Shares have been issued.

 

10. Company’s Rights. The Board of Directors (“Board”) of the Company shall have
sole control over any decision regarding any offering of the Company’s
securities to the general public. If, at any time or from time to time, the
Company shall determine to register any of its common stock with the SEC, and if
the Board and Underwriter of such an offering determine that there may be
selling shareholders in such offering. Subscriber may join with other selling
shareholders on a pro-rata basis, as determined by the Board, in the offering of
all or a portion of Subscriber’s shares. Subscriber/Lender shall have no right
to demand a registration of its securities, and shall not have any right to join
in a registration of the Company’s securities of either the Board or the
Underwriter shall determine that there shall not be selling shareholders in the
registration.     11. Voting Rights. Subscriber/Lender shall have no voting
rights in the shares reserved under this Agreement.     12. Governing Law. This
Agreement shall be governed by the laws of the State of Florida.     13.
Miscellaneous.

 

  (a) Entire Agreement. This Agreement contains the entire agreement between and
among the parties and supersedes any prior written or oral agreements between or
among the parties concerning the subject matter contained herein. There are no
representations, agreements, or understandings, oral or written, between or
among the parties, relating to the subject matter contained in this Agreement,
which are not fully expressed herein.         (b) Counterparts. This Agreement
may be executed in counterparts, each of which shall be deemed to be an
original, but such counterparts, when taken together, shall constitute but one
and the same agreement.         (c) Notice. Any notice, demand or other
communication with respect to this Agreement shall be in writing and shall be
deemed delivered personally to an authorized representative of either party, or
if mailed, 48 hours after deposit in the United States mail, postage prepaid,
certified or registered mail, return receipt requested, addressed to the party
at the address set forth below the signature hereto. Either party may change the
address to which notice shall be given by giving notice to the other party.

 



   

 



 

  If to the Company:  House of BODS Fitness, Inc.     3234 NW 29th Ave.     Boca
Raton, FL 33434
Tel: (407) 221-1294         If to the Subscriber/Lender:   James Beshara
3447 Logan Way
Youngstown, OH 44505

 

In witness whereof the parties hereto have caused this Agreement to be executed
on the day and year indicated below.

 



House of BODS Fitness, Inc.   James Beshara (Sec./CFO)           By: /s/ Tammy
Skalko   By: /s/ James Beshara   Tammy Skalko     James Beshara   President/CEO
    Subscriber/Lender           Date: 10-26-2015   Date: 10-26-2015

  



   

 

 

 

